Citation Nr: 0302054	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic sinusitis and rhinitis.

2.	Entitlement to service connection for a neck and cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant had active service from in the Army from 
December 1962 to November 1964.  He subsequently joined the 
Coast Guard Reserve in January 1984 and remained a member 
until July 1990; he was called to active duty for 100 days 
between April and July of 1984.  He apparently also served on 
20 days of active duty for training (ACTUTRA) in August 1984, 
as well as another 25 days of temporary active duty in 
September 1984.  (The exact nature of those 45 days has not 
been verified nor is it at issue).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from various rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran had a hearing before the RO in 
December 1994.

In June 1998, the Board issued a decision remanding these two 
issues to the RO for further development.  That development 
having been completed, these claims now return to the Board.


FINDINGS OF FACT

1.	A cervical spine disability was not diagnosed or otherwise 
demonstrated until a year after service, and no medical 
evidence has been submitted linking the veteran's cervical 
spine disability to service.  Arthritis was not shown 
until many years after service separation.

2.	In a decision dated November 1986, the RO denied the 
appellant's claim for service connection for sinusitis, on 
the basis that the appellant submitted no new and material 
evidence to indicate that his sinusitis was incurred in, 
or aggravated by, service.

3.	The appellant was notified of this action, and did not 
timely disagree therewith.

4.	The evidence added to the record since the November 1986 
RO decision is either not relevant to the issue of the 
appellant's sinusitis, or duplicative of evidence already 
received.


CONCLUSIONS OF LAW

1.	A cervical spine injury was not incurred in or aggravated 
by active service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.	The evidence received since the November 1986 RO decision, 
which denied service connection for sinusitis, is not new 
and material.  38 U.S.C.A. § 7105 (West 1991 & Supp 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

3.	The November 1986 decision of the RO, denying service 
connection for sinusitis, is final and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

As to the veteran's request to reopen his claim of 
entitlement to service connection for sinusitis, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen a 
finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In effect, this exception applies to any claim to reopen a 
finally adjudicated claim received on or after August 29, 
2001.  Id.  In addition, the amended regulatory provisions of 
38 C.F.R. § 3.156(a) redefine the term "material evidence" 
and incorporate an evidentiary prerequisite of establishing 
"a reasonable possibility of substantiating the claim," for 
the purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the appellant's request to reopen his claim for 
service connection for sinusitis was made well in advance of 
August 29, 2001, the implementing and amended regulations, as 
noted above, do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen that claim.  Id; cf. 
Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
request to reopen his claim of service connection for 
sinusitis.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 1994 rating 
action, and were provided a Statement of the Case dated 
September 1994, and several Supplemental Statements of the 
Case dated July 1996, November 1996, March 2000, and February 
2001, as well as a Board remand dated June 1998.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
veteran received a hearing before the regional office in 
December 1994.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded examinations during the course 
of this claim, dated March and April 1999.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, 
even without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.

Service connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Service connection for certain conditions, such as 
degenerative arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2002).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2002).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2002).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2002).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Entitlement to service connection for a neck and cervical 
spine disorder.

The veteran and his representative contend that service 
connection is warranted for a neck or cervical spine 
disability.  The relevant evidence of record includes the 
veteran's service medical records, the reports of VA and 
private outpatient treatment records, and the reports of VA 
examinations.

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any neck or cervical 
spine disability.  Records do indicate that the veteran 
injured his right shoulder while on active duty, and was 
diagnosed with right shoulder peritendinitis, for which he 
was service connected at a 10 percent evaluation by a July 
1985 rating decision.  That decision also found that the 
veteran's complaints of low back and right leg symptoms 
existed prior to service, and were related to an accident in 
1976 at work in which he suffered a herniated nucleus 
pulposus.  The veteran was later granted service connection 
for lumbar myositis L5-S1 radiculopathy; right sacroiliitis, 
at a 20 percent evaluation from August 1984.

The veteran has submitted numerous private medical records 
indicating continued treatment for his cervical spine.

A July 1985 treatment record indicated that the veteran 
reported severe neck pain.  At that time the examiner 
proposed to rule out cervical spondylosis.  The report of X-
rays taken of the veteran's cervical spine dated July 1985 
was normal, with the prevertebral soft tissues within normal 
limits, no evidence of fracture or subluxation, and no 
degenerative changes.

In March 1986, the veteran was seen with cervical pain, which 
he indicated did not radiate to the right upper extremity, 
although he complained of numbness in his hand.  The veteran 
was found to have tenderness along all cervical PV muscles.  
The veteran was found to have severe myositis in the lumbar 
and cervical area secondary to radiculopathy in the lumbar 
area, mechanical reasons, and to tension in the cervical 
area.  The veteran was prescribed medication, physical 
therapy, and a cervical soft collar.  The veteran was seen 
several further times in 1986, as well as several times in 
1987 and 1988, with continued complaints of cervical pain, 
and a diagnosis of cervical myositis.

A Board decision dated August 1987 found that the veteran did 
not incur or aggravate a back disability during active 
service.  This decision concerned principally the low back.

The report of X-rays taken of the veteran's cervical spine in 
April 1993 noted straightening of the cervical lordosis 
suggesting muscle spasm.

A private treatment record dated December 1994 found to 
veteran to have a severe cervical myositis.

The veteran received a hearing at the RO in December 1994.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported he had injured his back in service 
in 1984, when he grabbed a piece of equipment to prevent it 
from falling on other people.

Several statements submitted by friends of the veteran 
indicate that he suffered from neck and back problems 
subsequent to an accident which occurred in the Coast Guard 
in 1984.  None of these statements indicates personal 
knowledge of the accident in which the veteran reported he 
injured his neck.

The veteran received an MRI of the cervical spine in April 
1996.  The findings at that time indicated a single central 
protrusion at C4/5, which the reviewer indicated might 
represent a hard (calcified) disc.

The veteran received a spiral CT examination of his cervical 
spine in May 1996.  The findings at that time indicated a 
bulging calcific density at the mid region of the C4-5 neural 
canal, anterior aspect, which was felt to represent a locally 
calcified annulus since it extended beyond the confines of 
the end plates as well as the annulus fibrosus.  There was 
moderate indentation of the anterior thecal sac at the 
corresponding level of the osseous spur.  There was also mild 
hypertrophy of the right Luschka process of C5-6 minimally 
indenting the right neural foramen.  There was associated 
mild local anterolateral spondylitic changes of the 
corresponding end plates.

The veteran received a VA examination in January 1998.  The 
report of that examination indicated that the veteran's 
complaints at that time were of severe low back pain 
associated with numbness of the right thigh, and cramps on 
the right foot.  There is no indication that the veteran 
complained of any cervical spine problems, and the veteran 
was given no diagnosis of any cervical spine problem at that 
time.

Private treatment records indicate that the veteran was seen 
several times for physical therapy in August 1998 for 
cervicodorsal and lumbosacral strain.

The veteran received a VA examination of his spine in March 
1999.  The report of that examination indicates, in relevant 
part, that the veteran complained of a severe cervical pain 
with radiation to the right side of the body, and numbness of 
the right hand.  He also reported that he had been diagnosed 
with right carpal tunnel syndrome.  He indicated that he used 
ibuprofen with good pain control.  He also reported that he 
received physical therapy, which provided good pain control, 
although the pain had not completely subsided.  Precipitating 
factors were noted to be working for a prolonged period of 
time performing data entry in a computer, lifting heavy 
objects, and doing brisk movements with his head and neck.  
Alleviating factors included rest, medications, and physical 
therapy.  The veteran indicated that, since October 1998, he 
had been working as a loan officer.  He indicated that he 
could work, but that he had difficulty producing in his job, 
although he had not received any written letter about 
problems with his work due to his neck condition.  As to 
daily activities, he indicated difficulty swimming and 
working on the computer.  As to range of motion of the 
cervical spine, the veteran's forward flexion was 30 degrees, 
lateral flexion was 40 degrees, backward extension was 30 
degrees, and rotations were 55 degrees.  The examiner noted 
no painful motion within the range of motion.  There was 
objective evidence upon palpation of moderate trapezius and 
cervical paravertebral muscle spasms.  There was no objective 
evidence of weakness of arms and hands, having normal muscle 
strength graded 5/5.  There was moderate tenderness to 
palpation of cervical and trapezius muscles.  He had no 
postural abnormalities.  He was noted to have moderate 
cervical and trapezius spasms.  He had no pathological reflex 
and no Hoffman sign.  There was no muscle atrophy of upper 
extremities or hands.  He had absent triceps muscle reflexes 
bilaterally.  He had diminished biceps and brachioradialis 
muscle reflexes.  The examiner diagnosed the veteran with a 
straightening of the cervical lordosis suggestive of muscle 
spasm and moderate to severe degenerative joint disease by X-
rays of cervical spine in September 1998.  The examiner also 
diagnosed the veteran with a bulging calcific density C4-C5 
neural canal, anterior aspect, locally calcified anulus 
fibrosis (bulging disc) by CT scan of cervical spine in May 
1996.

The examiner indicated that he reviewed the claims file 
thoroughly.  He noted that on first VA examination dated 
March 1985, the veteran did not complain of neck or cervical 
pain.  Evaluation on July 1984 noted the veteran complained 
of pain in the shoulder with radiation to head and neck, with 
a diagnosis of right shoulder arthralgia and muscle spasms.  
On evaluations of September and October 1984, the veteran 
complained of only low back pain.  The examiner noted that 
the veteran first complained of cervical pain in July 1985, 
and was diagnosed with cervical spondylosis.  Cervical CT 
scan dated May 1996 noted a bulging calcific density at the 
C4-C5 neural canal, anterior aspect, with locally calcified 
annulus.  This study was done 12 years after event in 
service.  The examiner noted that, on his original claim, the 
veteran did not claim a cervical condition.  Veteran had no 
treatment for a cervical condition for more than one year 
after event in service.  The examiner indicated that there 
was not sufficient medical evidence to establish a cervical 
spine condition related to his first year after service.  It 
was also the examiner's opinion that there was not sufficient 
medical evidence to establish a cervical spine condition 
secondary to event which occurred in service during his 
active training of 100 days in the 1984.  The examiner opined 
that the findings on cervical X-rays reported in July 1995 
were related to the natural aging process.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cervical spine 
or neck condition.  In this regard, the Board in particular 
notes the opinion of a VA examiner contained in the report of 
a March 1999 VA examination, which indicates that the 
veteran's findings on cervical X-rays reported in July 1995 
were related to the natural aging process, and not to 
service, to include as secondary to any service related 
event.  The Board recognizes that the veteran sought 
treatment for a cervical condition approximately a year after 
service, however, the veteran's X-rays at that time were 
completely normal, and the veteran was not found to have 
degenerative changes of his cervical spine until at least 
April 1996.  Therefore, with no evidence having been 
presented to link any cervical spine disability the veteran 
has to service, the Board finds the veteran's claim cannot be 
maintained.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic sinusitis and rhinitis.

As noted above, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

In a November 1986 decision, the RO denied an October 1986 
claim of entitlement to service connection for a sinus 
condition.  The RO denied the veteran's claim because service 
medical records were negative for any treatment for any sinus 
condition, and because the veteran's separation examination 
indicated that the veteran reported a history of sinusitis 
since childhood, and no evidence had been submitted to 
indicate that the veteran's pre-existing sinus condition had 
been aggravated by service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated November 1986.  Evans.

The new evidence submitted consists of the reports of 
outpatient treatment records and VA examinations.

Some of the newly submitted records only show continued 
treatment for a sinus problem.

The report of X-rays of the paranasal sinuses taken in July 
1985 indicate that the veteran was diagnosed with a right 
frontal osteoma which was most likely blocking the ostium 
causing a secretion in the right frontal sinus.

A sinus series conducted in April 1993 diagnosed the veteran 
with changes highly suggestive for a right frontal sinus 
osteoma with associated sinusitis, and proposed to consider 
paranasal sinuses CT for further evaluation in view of its 
size.

The report of a CT scan of the veteran's sinuses conducted in 
May 1993 indicated that the veteran was diagnosed with 
osteoma involving the right frontal sinus and anterior 
ethmoid air cells, right posterior ethmoid air cell sinus 
disease, nasal septum deviated to the right, and mucosal 
thickening at the maxillary sinus anterior portion.  
Outpatient treatment records from that time indicated that 
the veteran would require surgery to treat this problem.

The veteran received a hearing at the RO in December 1994.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported that he first had sinus problems in 
1984 after he was made to stand guard duty during a heavy 
storm.

Several statements submitted by friends of the veteran 
indicate that they know that the veteran currently suffers 
from sinus problems.  

The veteran received a VA sinus examination in February 1999.  
The report of that examination indicates, in relevant part, 
that the veteran complained of very frequent headaches with 
frontal pressure.  He also noted that he had infections very 
frequently requiring therapy.  He also often got a bloody 
nose.  He did report difficulty breathing through the nose, 
and purulent discharge in the past.  The veteran indicated he 
treated his problems with antihistamines, antibiotics, and 
decongestants.  The veteran reported frequent allergic 
episodes.  Upon physical examination, the septum was in the 
midline, and there was no indication of mucosal thickening.  
There was no purulent discharge or crusting at that time in 
the nose.  The veteran was diagnosed with allergic rhinitis, 
chronic right frontal sinusitis, and osteoma of the frontal 
sinus as evidenced by the paranasal sinuses X-ray previously 
done.

The report of X-rays taken of the veteran's sinuses in 
February 1999 found a heavily sclerotic lobulated density 
occupying most of the right frontal sinus with no bony 
erosion.  There was clouding of the residual aerated frontal 
sinus with poor definition of the mucoperiosteal membrane.  
The sphenoidal, maxillary and ethmoidal sinuses were clear.  
The nasal septum was minimally deviated towards the right 
side.  The nasal turbinate mucosa was engorged.  There was no 
significant interval change from previous X-rays.  The 
impression was of a right frontal osteoma, chronic right 
frontal sinusitis, and rhinitis versus polyposis changes.

An addendum to the veteran's sinus examination, dated 
December 1999, is of record.  It indicates that the veteran's 
claims file has been reviewed.  The examiner noted that the 
veteran reported, on his separation examination dated 
November 1964, that he had suffered from sinusitis since 
childhood.  The examiner indicated that the recorded evidence 
did not indicate that the veteran's sinus condition was 
aggravated during active military service or during periods 
of active duty for training.  As per rating decision of 
November 1986, skull series post trauma in August 1982 and 
October 1982 revealed mucoperiosteal membranes thickening of 
the right maxillary sinus.  An osteoma was not then shown.  
Sinus X-rays on April 1993 revealed right frontal sinus 
osteoma with associated sinusitis.  CT of the sinuses on May 
1993 confirmed the presence of an osteoma and revealed also 
mucosal thickening of maxillary sinuses.  The examiner 
indicated that the above evidence demonstrated that the 
osteoma developed sometime between head trauma on or around 
August 1982, and April 1993 when it was first found by X-ray.  
There was radiological evidence of chronic mucosal changes of 
the maxillary sinuses.  Right frontal sinusitis was first 
reported radiologically on April 1993.  The examiner 
concluded that the veteran had chronic allergic rhinitis and 
chronic maxillary and right frontal sinusitis which were not 
aggravated by military service.  Sometime after active 
service, he developed a right frontal sinus osteoma which may 
have caused, or aggravated, a right frontal sinusitis.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim.  In this 
regard, the Board notes that most of the newly submitted 
evidence merely continues to show that the veteran suffers 
from a sinus problem.  Again, the veteran's claim was denied 
in November 1986 not because there was no evidence that the 
veteran suffered from a sinus condition, but because the 
evidence of record indicated that the veteran's sinus 
condition preexisted service, and no evidence had been 
submitted to show that this condition was aggravated by 
service.  The veteran has submitted no evidence which 
indicates that his sinus condition was caused or aggravated 
by service; in fact, the only newly submitted evidence 
concerning the etiology of the veteran's sinus condition is 
from the report of a VA examination dated December 1999, 
which indicated that the veteran's pre-existing sinus 
condition was not aggravated by service.  Without the 
submission of any evidence tending to indicate that the 
veteran's sinus condition was either caused or aggravated by 
service, the veteran's claim cannot be maintained.

While the newly submitted evidence is  "new," in the sense 
that it were not previously considered, when presented alone, 
or along with evidence previously submitted, they are not so 
significant that they must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156 (a) (2002).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a sinus 
condition, or that his sinus condition was aggravated as a 
result of his service, are not sufficient to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's November 1986 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2002).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for a neck and cervical 
spine disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for chronic sinusitis and rhinitis is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

